
	
		II
		110th CONGRESS
		1st Session
		S. 1904
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2007
			Mr. Salazar (for himself
			 and Mr. Nelson of Nebraska) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Farm Security and Rural Investment Act of
		  2002 to ensure that only producers receive commodity program
		  payments.
	
	
		1.Establishment of base acres
			 and payment acres for a farmSection 1101 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 7911) is amended by striking subsection (h)
			 and inserting the following:
			
				(h)Permanent
				reduction in base acres
					(1)Reduction at
				option of owner
						(A)In
				generalThe owner of a farm may reduce, at any time, the base
				acres for any covered commodity for the farm.
						(B)Effect of
				reductionA reduction under subparagraph (A) shall be permanent
				and made in a manner prescribed by the Secretary.
						(2)Required
				reduction by SecretaryThe Secretary shall permanently reduce
				base acres for land that—
						(A)has been
				developed for commercial or industrial use;
						(B)has been
				subdivided and developed into multiple residential units or other nonfarming
				uses; or
						(C)is otherwise no
				longer intended to be used in conjunction with a farming
				operation.
						.
		2.Producer
			 agreement required as condition of provision of direct payments and
			 counter-cyclical paymentsSection 1105 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 7915) is amended—
			(1)in subsection
			 (a)(1)—
				(A)by inserting
			 and in the case of subparagraph (D), the Farm Service Agency shall
			 certify, after shall agree,; and
				(B)by striking
			 subparagraph (D) and inserting the following:
					
						(D)(i)that the producers meet
				the definition of a producer under section 1001; and
							(ii)to use the land on the farm, in a
				quantity equal to the attributable base acres for the farm and any base acres
				for peanuts for the farm under subtitle C for an agricultural or conserving
				use, and not for a nonagricultural commercial, industrial, or residential use
				(including land subdivided and developed into residential units or other
				nonfarming uses, or that is otherwise no longer intended to be used in
				conjunction with a farming operation), as determined by the Secretary;
				and
							;
				and
				(C)by adding at the
			 end the following:
					
						(f)Audit and
				reportEach year, to ensure, to the maximum extent practicable,
				that payments are received only by producers, the Secretary shall—
							(1)conduct an audit
				of direct payments, counter-cyclical payments, and base acreage; and
							(2)submit to
				Congress a report that describes the results of that
				audit.
							.
				
